UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RICHARD STRYKER,
Plaintiff,
- against —
HSBC SECURITIES (USA) INC., ET AL

Defendants.

16-cv-9424 (JGK)

ORDER

"FF

 

JOHN G. KOELTL, District Judge:

The defendants are requested promptly to provide the Court

with a courtesy copy of the Joint Pre-Trial Order and complete

copies of all motions in limine filed by the plaintiff and by

the defendants.
SO ORDERED.

Dated: New York, New York

May 18, 2021

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
| | DATE FILED: _S7/¢- 202

 

 

TON aa

2) Clg

_/” John G. Koelti
Uiiited States District Judge

i

 

 

 

 
